Citation Nr: 0429096	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  His service records show that he served in Vietnam and 
was awarded the Combat Infantryman Badge and the Bronze Star 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for service connection for post-traumatic stress 
disorder (PTSD), fibromyalgia and a low back disability.

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

The Board has reviewed the veteran's claims folder and 
observes that he is reportedly receiving benefits from the 
Social Security Administration (SSA).  The claims folder 
shows, however, that the RO was unable to obtain copies of 
the SSA records pertaining to the veteran's benefits claim 
despite making three attempts to contact the SSA in this 
regard, with the first attempt in March 2003 and the third 
and most recent attempt in June 2003.  The Board observes 
that the SSA was silent and made no reply to any of the RO's 
three attempts to communicate with it, and thus it is 
impossible for the Board to ascertain whether or not the 
veteran has been awarded SSA benefits, much less whether or 
not he even has a current claim with SSA.  Therefore, to 
fulfill VA's duty to assist the veteran in developing his 
claim, the case must be remanded so that one final attempt 
may be undertaken to definitively determine whether or not 
the veteran has a claim with SSA and, if so, to obtain any 
pertinent records relating to the claim.  The RO must again 
request that SSA provide a reply to VA's inquiry.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

Thereafter, the veteran should be scheduled for the 
appropriate medical examinations by VA to determine his 
current psychiatric, neurological, and orthopedic diagnoses 
as they pertain to his claims for service connection for 
PTSD, fibromyalgia, and a low back disability.  Medical nexus 
opinions addressing the issues on appeal should also be 
obtained at the examinations and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the veteran was initially represented in 
this appeal by a private attorney, B. Ramsey.  Mr. Ramsey 
subsequently notified VA in correspondence dated in October 
2003 that he was withdrawing his representation of the 
veteran due to his refusal to maintain communication and 
cooperate with the attorney in pursuing his claim.  
Nevertheless, by correspondence dated in December 2003, Mr. 
Ramsey stated that he was still the veteran's "Claims 
Representative."  Accordingly, it is not clear as to whether 
the veteran is represented in this matter.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to clarify whom 
(if anyone) he wants to represent him in 
his current appeal.  If he desires 
representation, he should be requested to 
submit authorization of such 
representation.  Thereafter, the chosen 
representative should be permitted to 
submit argument in support of the 
veteran's appeal. 

2.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  The RO should contact the SSA to 
provide a definitive answer as to whether 
the veteran is in receipt of SSA 
benefits.  If so, the RO should request 
that the SSA provide copies of the 
medical records reviewed by them that 
pertain to the veteran's claim for 
benefits.  

4.  A VA psychiatric examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
claims file, the examiner should provide 
an opinion as to whether any psychiatric 
diagnosis found on examination is related 
to his period of military service.  If 
any opinion requested cannot be provided 
without resort to speculation, the 
examiner should so state.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  The 
examination report must be typed.

4.  A VA medical examination(s) must be 
scheduled for the purpose of 
ascertaining the current diagnoses and 
etiology of the diagnoses as they 
pertain to the veteran's claims of 
entitlement to service connection for 
fibromyalgia and a low back disability.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the claims file, the 
examiner(s) should provide an opinion(s) 
as to whether any neurological or 
orthopedic diagnoses found on 
examination are related to the veteran's 
period of military service.  If any 
opinion(s) requested cannot be provided 
without resort to speculation, the 
examiner(s) should so state.  All 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  The examination report(s) 
must be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the current claims.  
The consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for 
PTSD, fibromyalgia, and a low back 
disability must be readjudicated.  If any 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and any 
designated representative.  After the 
veteran and his representative, if any, 
has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


